(O

Case 1:19-cr-00311-KD-N Document1 Filed 12/30/19 Pagelof5 PagelD#:1

AFL
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

CRIM. NO. (G- OO 3((-’eD
USAO NO. 19R00218

UNITED STATES OF AMERICA
v.

18 USC § 1349
MEOSHI SHONTA NELSON
aka MEOSHI WILLIAMS,

*
*
*
* VIOLATIONS: 18 USC § 1343
*
*
*
and RAVEN SYMONE NELSON *

INDICTMENT
THE GRAND JURY CHARGES:
INTRODUCTION
1. From on or about March 15, 2016, continuing to on or about April 24, 2017, the

exact dates being unknown, in the Southern District of Alabama, Southern Division, and
elsewhere, defendant

MEOSHI SHONTA NELSON

aka MEOSHI WILLIAMS,
devised and intended to devise a scheme and artifice to defraud the United States and to obtain
money and property belonging to the United States by means of materially false and fraudulent
pretenses, representations, and promises.

2. The purpose of the scheme and artifice to defraud was to achieve personal financial

gain by defrauding the United States Social Security Administration (SSA), and others of

approximately $86,248.10.

SEALED
Case 1:19-cr-00311-KD-N Document1 Filed 12/30/19 Page2of5 PagelD#: 2

 

COUNT ONE
3. The Grand Jury incorporates paragraphs 1-2 of this Indictment as if fully set forth
herein.
4. On or about March 15, 2016, in the Southern District of Alabama, Southern
Division, and elsewhere, the defendant

MEOSHI SHONTA NELSON
aka MEOSHI WILLIAMS,

for the purpose of executing the above-described scheme and artifice and attempting to do so, did
cause to be transmitted in interstate commerce, by means of a wire communication, certain signs
and signals, that is, defendant MEOSHI SHONTA NELSON aka MEOSHI WILLIAMS,
caused an interstate wire communication between Alabama and another state when she submitted
to a SSA Claims Representative in Mobile, Alabama, a false application to serve as Representative

Payee for a Social Security beneficiary whose initials are M.L.S.

In violation of Title 18, United States Code, Section 1343.

COUNT TWO
5. The Grand Jury incorporates paragraphs 1-2 of this Indictment as if fully set forth
herein.
6. On or about April 8, 2016, in the Southern District of Alabama, Southern Division,
and elsewhere, defendant
MEOSHI SHONTA NELSON
aka MEOSHI WILLIAMS,

for the purpose of executing the above-described scheme and artifice and attempting to do so, did

cause to be transmitted in interstate commerce, by means of a wire communication, certain signs
SEALED
Case 1:19-cr-00311-KD-N Document1 Filed 12/30/19 Page 3o0f5 PagelD#: 3

  

and signals, that is, defendant MEOSHI SHONTA NELSON aka MEOSHI WILLIAMS,
caused an interstate wire communication between Alabama and another state when she submitted
to a SSA Claims Representative in Mobile, Alabama, a false application to serve as Representative
Payee for a Social Security beneficiary whose initials are M.Z.

In violation of Title 18, United States Code, Section 1343.

COUNT THREE
7. From on or about September 5, 2017, continuing to on or about October 16, 2018, the exact
dates being unknown, in the Southern District of Alabama, Southern Division, and elsewhere,
defendants
MEOSHI SHONTA NELSON
aka MEOSHI WILLIAMS, and
RAVEN SYMONE NELSON,
knowingly and willfully conspired, combined, and agreed together to devise and intend to devise
a scheme and artifice to defraud the United States by means of materially false and fraudulent
pretenses, representations, and promises by use of interstate wire transmissions, in violation of 18
U.S.C. § 1343.
Objectives of the Conspiracy

8. The objective of the conspiracy was for MEOSHI SHONTA NELSON, aka
MEOSHI NELSON WILLIAMS, and RAVEN SYMONE NELSON, to knowingly and
willfully misrepresent material facts to the Social Security Administration for the purpose of
RAVEN SYMONE NELSON obtaining approval as a Representative Payee for persons in the
group homes of MEOSHI SHONTA NELSON, aka MEOSHI NELSON WILLIAMS.

9. It was also an objective of the conspiracy that defendants MEOSHI SHONTA

NELSON, aka MEOSHI NELSON WILLIAMS, and RAVEN SYMONE NELSON,

SEALED
Case 1:19-cr-00311-KD-N Document1 Filed 12/30/19 Page4of5 PagelD#: 4

  

conspired to achieve personal financial gain by defrauding the United States Social Security
Administration (SSA) and others of approximately $220,440. This was accomplished as follows.
Manner and Means of the Conspiracy

10. In 2015, MEOSHI SHONTA NELSON, aka MEOSHI WILLIAMS, was
convicted of a crime that barred her from continuing to be a Social Security Administration
Representative Payee. After the Social Security Administration learned of this in 2017,
MEOSHI SHONTA NELSON, aka MEOSHI WILLIAMS, and RAVEN SYMONE
NELSON conspired to circumvent the debarment of MEOSHI SHONTA NELSON, aka
MEOSHI WILLIAMS. It was a part of the conspiracy that RAVEN SYMONE NELSON
would and did apply in the stead of MEOSHI SHONTA NELSON, aka MEOSHI WILLIAMS,
to be a Representative Payee for Social Security beneficiaries whose initials are A.L.S., K.K.S.,
B.M.G., and D.C.B., thus becoming a conduit Representative Payee for MEOSHI SHONTA
NELSON, aka MEOSHI WILLIAMS. It was a further part of the conspiracy that RAVEN
SYMONE NELSON would and did turn over the beneficiaries’ benefits or portions thereof to
MEOSHI SHONTA NELSON, aka MEOSHI WILLIAMS, without giving any directions or
instructions about how the beneficiaries’ Social Security funds were to be spent or exercising any
control over how their Social Security funds were spent.

In violation of Title 18, United States Code, Section 1349.

FORFEITURE NOTICE

The allegations contained in Counts One through Three of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c).

SEALED
Case 1:19-cr-00311-KD-N Document1 Filed 12/30/19 Page5of5 PagelD#:5

Upon conviction of the offenses in violation of 18 U.S.C. §§ 1343 and 1349 set forth in
Counts One through Three of this Indictment, the defendants named in Counts One through Three
shall forfeit to the United States of America, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.

§ 2461(c). If any of the forfeitable property, because of any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

€. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21
U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL

FOREMAN UN[TED/STATES GRAND\JURY
SOU7THERN DISTRICT OF ALABAM?

RICHARD W. MOORE

      
    

  

ALEX FONK FG
red Ste

Zl,
SEAN P. COSTELLO
Assistant United States Attorney

Chief, Criminal Division DECEMBER 2019

SEALED

  
